ORDER GRANTING PETITION FOR REHEARING AND DENYING MOTION TO STRIKE
The Petition for Rehearing, filed by appellant Allen Gailor, is hereby GRANTED, and the opinion rendered by this Court on April 16,1998, is withdrawn.
The Motion to Strike the Petition is DENIED.
COOPER, GRAVES, JOHNSTONE and STEPHENS, JJ., would grant the Petition for Rehearing and deny the motion to strike.
LAMBERT, C.J., STUMBO and WINTERSHEIMER, JJ., would deny the Petition for Rehearing and deny the motion to strike.
ENTERED: December 17,1998
/s/ Joseph E. Lambert Chief Justice